Citation Nr: 1034889	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits on behalf of J.C.M. and K.I.M.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The Veteran served on active duty from August 1997 to November 
2000.  The appellant is the Veteran's former spouse and mother of 
their two children, J.C.M. and K.I.M., who were born in June 1999 
and November 2001, respectively.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the benefit sought by the appellant.  

The record reflects that in the appellant's October 2009 notice 
of disagreement (NOD), she requested a hearing without specifying 
whether she wanted a hearing before the RO or the Board; however, 
subsequently she did not again request any hearing and in her 
October 2006 substantive appeal (VA Form 9), she specifically 
indicated that she did not want a Board hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand to the RO regarding this issue is necessary for the 
following reasons.   

Under applicable law, all or any part of a veteran's compensation 
may be apportioned if the Veteran's spouse or children are not 
residing with him and the Veteran is not reasonably discharging 
his responsibility for the spouse's or the children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not 
necessary for an apportionment claimant to establish the 
existence of hardship in order to obtain an apportionment under 
this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Additionally, if hardship is shown to exist, compensation 
benefits may be specially apportioned between the Veteran and his 
dependents on the basis of the facts in the individual case as 
long as it does not cause undue hardship to the other persons in 
interest.  Veteran's benefits will not be apportioned until the 
estranged spouse of a veteran files a claim for an apportioned 
share.  If there is a child of the Veteran not in his custody, an 
apportionment will not be authorized unless and until a claim for 
an apportioned share is filed in the child's behalf.  38 C.F.R. § 
3.458(g).  Involved in this case are two children of the Veteran 
and appellant.

A "general" apportionment may be paid if the Veteran is not 
residing with his spouse or if the Veteran's children are not 
residing with the Veteran, and the Veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support.  No apportionment will be made if the Veteran is 
providing for dependents.  38 C.F.R. § 3.450.  Prior to the 
release of any amounts, the relationship of the claimant and the 
dependency of a parent will be fully developed, and the necessary 
evidence secured. 38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(f).

For cases in which hardship is shown to exist, compensation may 
be specially apportioned between the Veteran and his dependents 
on the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and of those 
dependents on whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants.  Ordinarily, apportionment of more than 
50 percent of the Veteran's benefits would constitute undue 
hardship on him while apportionment of less than 20 percent of 
his benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned if the total benefit 
payable to the disabled person does not permit payment of a 
reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

The Board first notes that in an August 2005 statement, the 
Veteran in effect put forth arguments as to why an apportionment 
of his disability compensation benefits on behalf of J.C.M. and 
K.I.M., was not warranted.  In part he argued that the oldest 
child in this matter was not his biological child.  In this 
regard, VA law on the matter of the relationship of a child to a 
putative parent is provided under 38 C.F.R. § 3.210 (2009).  

Under that provision, as to the father, the sufficiency of 
evidence will be determined in accordance with the facts in the 
case.  38 C.F.R. § 3.210.  Proof of such relationship, in part, 
can consist of evidence that he has been identified as the 
child's father by a judicial decree ordering him to contribute to 
the child's support or for other purposes.  Id.  In this case, 
there is such a judicial decree identifying the Veteran as the 
father of both children identified in this matter.  

In light of the rules above, in order to adjudicate the claim for 
an apportionment of the Veteran's compensation benefits, it is 
necessary to review the evidence regarding the respective 
financial conditions of the Veteran and the appellant, and 
regarding whether the Veteran is providing for dependents.  In 
this regard, there is no recent information as to the respective 
financial conditions of the Veteran and appellant or on the 
question of whether the Veteran is providing for his two 
dependents.   

The last statement of the appellant's income and expenses is 
contained in a statement submitted by the appellant in May 2005.  
In an August 2005 statement the Veteran reported having income 
from multiple sources and expenses, indicating a monthly deficit 
of $305.00 or more.  Attached to that statement was an earnings 
statement for the period ending in May 2005, which showed a 
garnishment of $126.92 for that period.  The appellant and 
Veteran have not submitted any subsequent information regarding 
their financial conditions.

The evidence is unclear as to the periodic dollar amounts the 
Veteran has been providing to the appellant for the benefit of 
their children, J.C.M. and K.I.M., over the period since the 
appellant submitted her claim in February 2005.  A Collier County 
Family Law Case History report contains a transaction history 
showing amounts paid for child support by the Veteran on various 
dates from January 2003 to December 2005, with a concluding 
balance due of $13,119.72 from the Veteran to the appellant.    

Most recently, in the appellant's substantive appeal (VA Form 9) 
filed in October 2006, the appellant stated that the Veteran had 
not paid any money since April 2006.  She further stated that the 
Veteran had stopped working, implying that any garnishment from 
that income had also ceased.  There is no evidence on these 
matters since that statement four years ago.

In summary, the Board finds that the financial information 
provided by the appellant and Veteran regarding their income and 
expenses, and as to payments made by the Veteran for the benefit 
of his two children, are incomplete and do not cover very much of 
the relevant period since the appellant submitted her claim in 
February 2005.  For this reason, a remand is necessary to request 
that these parties provide such information as indicated in the 
requested action below. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a VA Form 
5655, Financial Status Report.  Request that 
she complete that form to the best of her 
ability for years 2005 to the present (making 
copies of the form to allow annual 
reporting), showing dollar amounts for all of 
her income and expenses and assets and 
liabilities (including that of the involved 
children J.C.M. and K.I.M.), as requested in 
the form; adding additional information that 
does not fit on the form onto additional 
sheets of paper if needed.  
 
Explain to the appellant the importance of 
her compliance with this request, advising 
her that failure to cooperate by full and 
accurate completion of the information 
requested may result in an adverse 
determination of her claim.  

Explain that she must sign the Form 5655 
certifying that the statements on that form 
are true and correct to the best of her 
knowledge and belief; that only her signature 
is necessary for the form she completes-it 
is not necessary for the "spouse" to sign; 
and that she should not attempt to provide 
financial information for her spouse.  

2.  Furnish the Veteran with a VA Form 5655, 
Financial Status Report.  Request that he 
complete that form to the best of his ability 
for years 2004 to the present (making copies 
of the form to allow annual reporting), 
showing dollar amounts for all of his income 
and expenses, and assets and liabilities, as 
requested in the form; adding additional 
information that does not fit on the form 
onto additional sheets of paper if needed.  

Explain to the Veteran the importance of his 
compliance with this request, advising him 
that failure to cooperate by full and 
accurate completion of the information 
requested may result in an adverse 
determination of his claim.  

Explain that he must sign the Form 5655 
certifying that the statements on that form 
are true and correct to the best of his 
knowledge and belief; that only his signature 
is necessary for the form he completes-it is 
not necessary for the "spouse" to sign; and 
he should not attempt to provide financial 
information for his spouse.
 
3.  To verify financial information reported 
in the completed VA Form 5655, Financial 
Status Reports, request that the appellant 
and Veteran each provide copies of their 
supporting/corroborating documents from which 
their respective financial information 
originated, for all relevant periods; 
including copies of such documents as 
pertinent canceled checks, bills, invoices, 
bank statements, and lease, loan, or mortgage 
payment statements. 

Ask each party if they share any reported 
expenses with anyone else, such as shared 
housing expenses with a tenant or family 
member, during all pertinent periods in 
question, and, if so, the amounts provided by 
that other person.
 
4.  Ask the Veteran to provide an itemized 
list of money paid directly to, and expenses 
paid for the benefit of, the appellant's 
children J.C.M. and K.I.M. during the period 
since February 2005.  The Veteran should 
include payment dates, and provide copies of 
any available confirming documentation, such 
as canceled checks (front and back side), 
bills, invoices, bank statements, garnishment 
statements; and/or lease, loan, or mortgage 
payment statements.  The Veteran must certify 
over his signature that the statements on 
this specific matter as to expenses paid are 
true and correct to the best of his knowledge 
and belief.

5.  Ask the appellant to provide an itemized 
list of money received from the Veteran or 
expenses paid by him during the period since 
February 2005.  She should include dates 
paid, and provide copies of any pertinent 
confirming documentation she might have.  The 
appellant must certify over her signature 
that her statements on this specific matter 
as to payments received from the Veteran are 
true and correct to the best of her knowledge 
and belief.

6.  Following any additional development 
deemed appropriate by the AOJ, adjudicate the 
claim on appeal for an apportionment of the 
Veteran's compensation benefits.  If the 
benefit sought is not granted, issue the 
Veteran, the appellant, and any respective 
representatives, a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran, appellant, and 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


